DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 05/27/2022 for application 17/212109.
Claims 20-35 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-25, 27, 29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over PERNER et al. (U.S. 5656646).
Regarding claim 20, PERNER et al. teach mixtures of polymers of monoethylenically unsaturated dicarboxylic acids.  
PERNER et al. teach in lines 23-37 of column 3 polymers of monoethylenically unsaturated dicarboxylic acids comprising monomer (a) and (b).  
Examples of suitable polymers includes polymers of maleic acid, fumaric acid, itaconic acid, mesaconic acid, citraconic acid, methylenemalonic acid and, where known, the corresponding anhydrides (olefin-polymerizable mono or polycarboxylic acid).
Polymers of maleic acid is taught in lines 37-67 of column 5, and lines 1-11 of column 6, to be modified by the presence of monomers of group (b) that includes 1-olefins of 2 to 30 carbon atoms (units of olefin).  
The polymers are taught in lines 1-15 of column 4 to be in the form of free acids (at least one free carboxylic acid side group).
PERNER et al. do not teach that any quaternization of nitrogen compounds (does not comprise quaternized nitrogen compounds).
Regarding claims 21-23, it is noted that the copolymers are written with product by process limitations with regards to how they are formed.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 21-23, and 29, PERNER et al. teach in lines 56-67 of column 6 the monomers of group (a) are converted into dicarboxylic acid by water.  PERNER et al. further teach in lines 2-15 of column 4 that the polymers can be neutralized with compounds such as amines.  
Regrading claims 24 and 32, examples of suitable polymers include polymers of maleic acid, fumaric acid, itaconic acid, mesaconic acid, citraconic acid, methylenemalonic acid and, where known, the corresponding anhydrides. 
Maleic anhydride is an ethylenically unsaturated C4 polycarboxylic anhydride. 
Regarding claims 25 and 33, polymers of maleic acid are taught in lines 37-67 of column 5, and lines 1-11 of column 6, to be modified by the presence of monomers of group (b) that includes 1-olefins of 2 to 30 carbon atoms (units of olefin), as well as monoethylenically unsaturated monomers that include acrylic acid and methacrylic acid.  
Acrylic acid and methacrylic acid are ethylenically unsaturated C3 and C4 monocarboxylic acids.
PERNER et al. do not explicitly teach the molecular weight of the 1-olefins that may be used in monomer (b). 
However, PERNER et al. do teach in lines 66-67 of column 3, and lines 1-2 of column 4, that the polymers of component (I) may have a molecular weight from 200-5000.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 27 and 34-35, PERNER et al. do not explicitly state the extent in which the copolymers are hydrolysed.
However, PERNER et al. also teach in lines 2-3 of column 4 that the copolymers may be in the form of free acids or partially or completely neutralized from which suggests that the copolymers may be fully hydrolyzed in the form of free acids.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim(s) 20-24, 26, 28-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KRULL (USPGPUB 2005/0108924).
Regarding claim 20, KRULL teaches cold flow improvers for fuel oils.  
KRULL teaches that the cold flow improver includes a component B) that is a comb polymer.
The component B) is taught in paragraphs 58 and 60 to be derived from comonomer B1 and comonomer B2.  
Comonomer B2 is taught in paragraph 67 to include olefins having 10-20 carbon atoms.  
Further monomers are taught in paragraph 68 to include alkyl (meth) acrylates and ethylenically unsaturated free carboxylic acids such as acrylic acid, methacrylic acid.  
Comonomer B are not taught to be quaternized.  
Regarding claims 21-23, it is noted that the copolymers are written with product by process limitations with regards to how they are formed.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 24 and 32, KRULL teaches in paragraph 79 that the polymers may include maleic anhydride.  
Regarding claim 26, further monomers is taught in paragraph 68 to include alkyl (meth) acrylates and ethylenically unsaturated free carboxylic acids such as acrylic acid, methacrylic acid.  
Acrylic acid and methacrylic acid are ethylenically unsaturated C3 and C4 monocarboxylic acids.  
Regarding claim 28, the proportion of the comonomer B2 is taught in paragraph 62 to include less than 20 mol% and, for example, from 2 to 10 mol%. 
The further monomers are taught in paragraph 68 to be present in minor amounts of less than 20 mol%.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 25 and 33, KRULL does not explicitly teach the molecular weight of the olefins.  
However, KRULL teaches in paragraph 85 that the inventive copolymers B are between 1000 and 100,000 g/mol.   
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 30-31, KRULL teaches in paragraph 88 to be used in fuel such as diesel.  



Response to Arguments
Applicant’s amendments to the claims to require that the copolymers do not comprise quaternized nitrogen, filed 05/27/2022, with respect to the rejection(s) of claim(s) 20-35, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PERNER et al. (U.S. 5656646) and KRULL (USPGPUB 2005/0108924).
PERNER et al. and KRULL both teach copolymers comprising 1-olefins and a-olefins with ethylenically unsaturated carboxylic acids.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771